


Exhibit 10(j)(vi)




EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 30th day of December, 2008
by and between ARROW ELECTRONICS, INC., a New York corporation with its
principal office at 50 Marcus Drive, Melville, New York 11747 (the “Company”),
and M. CATHERINE MORRIS, residing at 9502 East Maplewood Circle, Englewood,
Colorado 80111 (the “Executive”).
WHEREAS, the Executive has been employed by the Company as Senior Vice President
of the Company and Chief Strategy Officer, with the responsibilities and duties
of an executive officer of the Company, under an Employment Agreement dated as
of January 1, 2007 (the “Old Agreement”);
WHEREAS, the Old Agreement contains provisions that do not comply with section
409A of the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder (“409A”) and other provisions that are obsolete; and
WHEREAS, the Company and Executive wish to novate the Old Agreement and to
replace it with this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
1.
Employment and Duties.



(a)Employment. The Company hereby employs the Executive for the Employment
Period defined in Paragraph 3, to perform such duties for the Company and its
subsidiaries and affiliates and to hold such offices as may be specified from
time to time by the Company's Board of Directors, subject to the following
provisions of this Agreement. The Executive hereby accepts such employment.


(b)Duties and Responsibilities. It is contemplated that the Executive will be a
Senior Vice President of the Company and Chief Strategy Officer, but the Board
of Directors shall have the right to adjust the duties, responsibilities, and
title of the Executive as the Board of Directors may from time to time deem to
be in the interests of the Company (provided, however, that during the
Employment Period, without the consent of the Executive, she shall not be
assigned any titles, duties or responsibilities which, in the aggregate,
represent a material diminution in, or are materially inconsistent with, her
prior title, duties, and responsibilities a Senior Vice President of the Company
and Chief Strategy Officer).


If the Board of Directors does not either continue the Executive in the office
of Senior Vice President of the Company and Chief Strategy Officer or elect her
to some other executive office satisfactory to the Executive, the Executive
shall have the right to decline to give further service to the Company and shall
have the rights and obligations which would accrue to her under Paragraph 6 if
she were discharged without cause. If the Executive decides to exercise such
right to decline to give further service, she shall within forty-five days after
such action or omission by the Board of Directors give written notice to the
Company stating her objection and the action she thinks necessary to correct it,
and she shall permit the Company to have a forty-five day period in which to
correct its action or omission. If the Company makes a correction satisfactory
to the Executive, the Executive shall be obligated to continue to serve the
Company. If the Company does not make such a correction, the Executive's rights
and obligations under Paragraph 6 shall accrue at the expiration of such
forty‑five day period.
(c)Time Devoted to Duties. The Executive shall devote all of her normal business
time and efforts to the business of the Company, its subsidiaries and its
affiliates, the amount of such time to be




--------------------------------------------------------------------------------




sufficient, in the reasonable judgment of the Board of Directors, to permit her
diligently and faithfully to serve and endeavor to further their interests to
the best of her ability.


2.
Compensation.



(a)Monetary Remuneration and Benefits. During the Employment Period, the Company
shall pay to the Executive for all services rendered by her in any capacity:


(i)a minimum base salary of $400,000 per year (payable in accordance with the
Company's then prevailing practices, but in no event less frequently than in
equal monthly installments), subject to increase if the Board of Directors of
the Company in its sole discretion so determines; provided that, should the
Company institute a Company-wide pay cut/furlough program, such salary may be
decreased by up to 15%, but only for as long as said Company-wide program is in
effect;


(ii)such additional compensation by way of salary or bonus or fringe benefits as
the Board of Directors of the Company in its sole discretion shall authorize or
agree to pay, payable on such terms and conditions as it shall determine; and


(iii)such employee benefits that are made available by the Company to its other
executives generally.


(b)Annual Incentive Payment. The Executive shall participate in the Company's
Management Incentive Plan (or such alternative, successor, or replacement plan
or program in which the Company's principal operating executives, other than the
Chief Executive Officer, generally participate) and shall have a targeted
incentive thereunder of not less than $240,000 per year; provided, however, that
the Executive's actual incentive payment for any year shall be measured by the
Company's performance against goals established for that year and that such
performance may produce an incentive payment ranging from none to 200% of the
targeted amount. The Executive's incentive payment for any year will be
appropriately pro-rated to reflect a partial year of employment.


(c)Supplemental Executive Retirement Plan. The Executive shall participate in
the Company's Unfunded Pension Plan for Selected Executives (the “SERP”). The
timing of payment under the SERP shall be in accordance with its terms.


(d)Automobile. While the Executive is actively working for the Company, the
Company will pay the Executive a monthly automobile allowance of $850. Such
allowance shall cease when the Executive's employment with the Company
terminates for any reason.


(e)Expenses. During the Employment Period, the Company agrees to reimburse the
Executive, upon the submission of appropriate vouchers, for out-of-pocket
expenses (including, without limitation, expenses for travel, lodging and
entertainment) incurred by the Executive in the course of her duties hereunder
in accordance with its expense reimbursement policy. Any reimbursement that is
taxable to Executive shall be paid no later than the end of the year following
the year in which it is incurred.
 
(f)Office and Staff. The Company will provide the Executive with an office,
secretary and such other facilities as may be reasonably required for the proper
discharge of her duties hereunder.


(g)Indemnification. The Company agrees to indemnify, defend and hold harmless
the Executive for any and all liabilities to which she may be subject as a
result of her employment hereunder




--------------------------------------------------------------------------------




(and as a result of her service as an officer or director of the Company, or as
an officer or director of any of its subsidiaries or affiliates), as well as the
costs of any legal action brought or threatened against her as a result of such
employment, to the fullest extent permitted by law. The foregoing indemnity
shall survive the termination of this Agreement.


(h)Participation in Plans. Notwithstanding any other provision of this
Agreement, the Executive shall have the right to participate in any and all of
the plans or programs made available by the Company (or it subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and restricted stock grant programs) or employees in
general, on a basis consistent with other senior executives.


3.
The Employment Period.



The “Employment Period,” as used in the Agreement, shall mean the period
beginning as of the date hereof and terminating on the last day of the calendar
month in which the first of the following occurs:
(a)the death of the Executive;


(b)the disability of the Executive as determined in accordance with Paragraph 4
hereof and subject to the provisions thereof;


(c)the termination of the Executive's employment by the Company for cause in
accordance with Paragraph 5 hereof; or


(d)December 31, 2010; provided, however, that, unless sooner terminated as
otherwise provided herein, the Employment Period shall automatically be extended
for one or more twelve (12) month periods beyond the then scheduled expiration
date thereof unless between the 18th and 12th month preceding such scheduled
expiration date either the Company or the Executive gives the other written
notice of its or her election not to have the Employment Period so extended.


4.
Disability.



For purposes of this Agreement, the Executive will be deemed “disabled” if she
is absent from work because she is incapacitated due to an accident or physical
or mental impairment, and one of the following conditions is also satisfied: (i)
Executive is expected to return to her duties with the Company within 6 months
after the beginning of her absence or (ii) Executive is unable to perform her
duties or those of a substantially similar position of employment due to a
medically-determinable physical or mental impairment which can be expected to
result in death or last for a continuous period of not less than 6 months. If
the Executive is absent on account of being disabled (as defined in the
preceding sentence), during such absence the Company shall continue to pay to
the Executive her base salary, any additional compensation authorized by the
Company's Board of Directors, and other remuneration and benefits provided in
accordance with Paragraph 2 hereof, all without delay, diminution or proration
of any kind whatsoever (except that her remuneration hereunder shall be reduced
by the amount of any payments she may otherwise receive as a result of her
disability pursuant to a disability program provided by or through the Company),
and her medical benefits and life insurance shall remain in full force. Unless
terminated earlier in accordance with Paragraph 3(a), (c) or (d), the Employment
Period shall end on the 180th consecutive day of her disability absence, and
Executive's compensation under Paragraph 2 shall immediately cease, except the
medical benefits covering the Executive and her family shall remain in place
(subject to the eligibility requirements and other conditions




--------------------------------------------------------------------------------




contained in the underlying plan, as described in the Company's employee
benefits manual, and subject to the requirement that the Executive continue to
pay the “employee portion” of the cost thereof), and the Executive's life
insurance policy under the Management Insurance Program shall be transferred to
her, as provided in the related agreement, subject to the obligation of the
Executive to pay the premiums therefore.
In the event that the Executive is determined to be capable of performing her
duties before being absent for 180 consecutive days (and before expiration of
the Employment Period), the Executive shall be entitled to resume employment
with the Company under the terms of this Agreement for the then remaining
balance of the Employment Period.
5.
Termination for Cause.



In the event of any malfeasance, willful misconduct, active fraud or gross
negligence by the Executive in connection with her employment hereunder, the
Company shall have the right to terminate the Employment Period by giving the
Executive notice in writing of the reason for such proposed termination. If the
Executive shall not have corrected such conduct to the satisfaction of the
Company within thirty days after such notice, the Employment Period shall
terminate and the Company shall have no further obligation to the Executive
hereunder but the restriction on the Executive's activities contained in
Paragraph 8 and the obligations of the Executive contained in Paragraphs 9(b)
and 9(c) shall continue in effect as provided therein.
6.
Termination Without Cause.



In the event that the Company discharges the Executive without cause prior to
the expiration of the Employment Period, the Executive's post-discharge
compensation and benefits will be as follows, subject to the Executive's
execution of a release as set forth in Paragraph 7 below:
(a)The Executive will be placed on inactive or “RA” status beginning on the day
following her last day of active work and ending on the earliest of (i) the date
the Employment Period was scheduled to expire, (ii) the day the Executive begins
employment for a person or entity other than the Company, or (iii) the day the
Executive fails to observe any provision of this Agreement, including her
obligations under Paragraphs 8 and 9 (the “RA Period”), during which time she
will be paid the salary provided in subparagraph 2(a) on the same schedule as if
she still were an active employee (less the customary deductions), subject to
any required delay described in subparagraph (c) below;


(b)The Executive will be paid an amount equal to two-thirds of the targeted
incentive provided in Paragraph 2(b) for the year in which she ceases active
employment and for each succeeding year (or, on a pro rata basis, portion of a
year) during the RA Period, payable if the Executive is still on RA status on
the scheduled payment date or, in the case of the year during which RA status
terminates, if the Executive is still on RA status on the last day of the RA
Period. Payment to Executive shall be made at the regular time for payment of
such bonuses under the Company's Management Incentive Plan, but not later than
the March 15 following the end of the relevant performance period, subject to
any required delay described in subparagraph (c) below;


(c)Notwithstanding the provisions of subparagraphs (a) and (b) above, if the
Executive is a “specified employee” under section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), no payment of deferred compensation within
the meaning of Code section 409A that is not exempted from application of
Section 409A as an exempt short term deferral or exempt separation pay in
accordance with applicable Treasury regulations will be paid to the Executive on
account of her termination of employment for 6 months following the day she
ceases active work, and any such payments due during such 6-month period will be
held and paid on the first business day following completion of such 6-month
period, along




--------------------------------------------------------------------------------




with interest calculated at the 6-month Treasury rate in effect at the beginning
of the RA Period;


(d)Any unvested stock options, restricted stock or performance shares held by
the Executive on her last day of active work that would have vested by the
scheduled expiration of the Employment Period had the Executive not been
discharged will vest on her last day of active work subject to the payment by
the Executive of all applicable taxes. Any vested Arrow performance shares will
be paid out in accordance with their terms. Any vested stock option will remain
exercisable after the Executive ceases active work in accordance with the terms
of the applicable award relating to post-termination exercise. Any stock
options, performance shares or restricted stock not already vested on the
Executive's last day of active work or vested on such last day in accordance
with this subparagraph (d) will be forfeited on the Executive's last day of
active work.


(e)The Executive's active participation in the Company's 401(k) Plan, ESOP and
SERP will end on her last day of active work, and she will earn no vesting
service and no additional benefits under those plans after that date. For
purposes of receiving a distribution of her vested account balance under the
401(k) plan or ESOP, the Executive will be considered to have severed from
service with the Company on her last day of active work.


(f)The Executive will remain covered by the Company medical plan during the RA
Period under the same terms and conditions as an active employee. At the end of
the RA Period the Executive will be entitled to continuation coverage for
herself and her eligible dependents under the plan's COBRA provisions at her own
expense. The Executive's participation in all other welfare benefit and fringe
benefit plans of the Company will end on the day she ceases active work, subject
to any conversion rights generally available to former employees under the terms
of such plans.


Any amounts payable to the Executive under this Paragraph 6 shall be reduced by
the amount of the Executive's earnings from other employment (which the
Executive shall have an affirmative duty to seek; provided, however, that the
Executive shall not be obligated to accept a new position which is not
reasonable comparable to her employment with the Company).
7.
Release.



In consideration for the payments and benefits set forth in Paragraph 6,
Executive agrees to execute and return to the Company a release in the following
form:
“M. Cathy Morris (the “Executive”) and Arrow Electronics, Inc. and its
affiliates (“Arrow”) each hereby releases the other and its agents, directors
and employees from and against any and all claims (statutory, contractual or
otherwise) arising out of the Executive's employment or the termination thereof
or any discrimination in connection therewith and for any further additional
payments of any kind or nature whatsoever except as expressly set forth in the
employment agreement between the Executive and Arrow dated December 30, 2008.
Without limiting the foregoing, the Executive hereby releases Arrow from any
claim under the Age Discrimination in Employment Act and any other similar law.
Nothing contained herein will be construed as impacting the Executive's right to
claim unemployment benefits on account of her termination of employment with
Arrow, if any, or preventing the Executive or Arrow from providing information
to or making a claim with any governmental agency to the extent permitted or
required by law. This release will, however, constitute an absolute bar to the
recovery of any damages or additional compensation, consideration or relief of
any kind or nature whatsoever arising out of or in connection with such claim.”
The executed release required by this Paragraph 7 as a condition for payment
under Paragraph




--------------------------------------------------------------------------------




6 shall be given to the Company no later than 35 days following the Executive's
last day of active work. The Company will provide to the Executive an executed
release in the same form promptly upon receipt of the release signed by the
Executive. The Company, in its sole discretion, may delay payment of any amount
otherwise due hereunder pending receipt of such release and expiration of any
applicable revocation period. If the Executive fails to provide the executed
release by the expiration of such 35-day period, the Executive will forfeit any
payments or benefits still due under Paragraph 6, including but not limited to
any unexercised stock options the vesting of which was accelerated pursuant to
the terms of Paragraph 6.
8.
Non-Disclosure; Non-Competition; Trade Secrets.



During the Employment Period and for a period of two years after the termination
of the Employment Period, the Executive will not, directly or indirectly:
(a)Disclosure of Information. Use, attempt to use, disclose or otherwise make
known to any person or entity (other than to the Board of Directors of the
Company or otherwise in the course of the business of the Company, its
subsidiaries or affiliates and except as may be required by applicable law):


(i)any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which she may acquire in the course of her employment, in any manner which may
be detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or


(ii)any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which she now knows or may come to know in any
manner which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates.


(b)Non-Competition. Engage or become interested in the United States, Canada or
Mexico (whether as an owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) in the business of
distributing electronic parts, components, supplies or systems, or any other
business that is competitive with the principal business or businesses then (or,
in the case of the post-termination covenant, as of the date of termination)
conducted by the Company, its subsidiaries or affiliates (provided, however,
that nothing contained herein shall prevent the Executive from acquiring or
owning less than 1% of the issued and outstanding capital stock or debentures of
a corporation whose securities are listed on the New York Stock Exchange,
American Stock Exchange, or the National Association of Securities Dealers
Automated Quotation System, if such investment is otherwise permitted by the
Company's Human Resource and Conflict of Interest policies).


(c)Solicitation. Solicit or participate in the solicitation of any business of
any type conducted by the Company, its subsidiaries or affiliates, during said
term or thereafter, from any person, firm or other entity which is or was at any
time during the preceding 12 months (or, in the case of the post-termination
covenant, during the 12 months preceding the date of termination) a supplier or
customer, or prospective supplier or customer, of the Company, its subsidiaries
or affiliates; or


(d)Employment. Employ or retain, or arrange to have any other person, firm or
other entity employ or retain, or otherwise participate in the employment or
retention of, any person who was an employee or consultant of the Company, its
subsidiaries or affiliates, at any time during the period of twelve consecutive
months immediately preceding such employment or retention.




--------------------------------------------------------------------------------






The Executive will promptly furnish in writing to the Company, its subsidiaries
or affiliates, any information reasonably requested by the Company (including
any third party confirmations) with respect to any activity or interest the
Executive may have in any business.
Except as expressly herein provided, nothing contained herein is intended to
prevent the Executive, at any time after the termination of the Employment
Period, from either (i) being gainfully employed or (ii) exercising her skills
and abilities outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.
9.
Preservation of Business.



(a)General. During the Employment Period, the Executive will use her best
efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.


(b)Patents and Copyrights, etc. The Executive agrees, without additional
compensation, to make available to the Company all knowledge possessed by her
relating to any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which concern in any
way the business of the Company, its subsidiaries or affiliates, whether
acquired by the Executive before or during her employment hereunder, provided
that the Executive shall not disclose to the Company any such knowledge acquired
by the Executive prior to her employment by the Company and which is owned by a
third party.


Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its subsidiaries or affiliates, or any part thereof,
during the Employment Period, shall be and remain the property of the Company.
The Executive agrees promptly to communicate and disclose all such methods,
developments, inventions, processes, discoveries and/or improvements to the
Company and to execute and deliver to it any instruments deemed necessary by the
Company to effect the disclosure and assignment thereof to it. The Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of having made such patent applications or
being granted such patents.
Any writings or other materials written or produced by the Executive or under
her supervision (whether alone or with others and whether or not during regular
business hours), during the Employment Period which are related, directly or
indirectly, to the business or affairs of the Company, its subsidiaries or
affiliates, or are capable of being used therein, and the copyright thereof,
common law or statutory, including all renewals and extensions, shall be and
remain the property of the Company. The Executive agrees promptly to communicate
and disclose all such writings or materials to the Company and to execute and
deliver to it any instruments deemed necessary by the Company to affect the
disclosure and assignment thereof to it. The Executive further agrees, on
request and at the expense of the Company, to take any and all action deemed
necessary by the Company to obtain copyrights or other protections for such
writings or other materials or to protect the Company's right, title and
interest therein. The Company shall indemnify, defend and hold the




--------------------------------------------------------------------------------




Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of the Executive's compliance with the
Company's request.
(c)Return of Documents. Upon the termination of the Employment Period, including
any termination of employment described in Paragraph 6, the Executive will
promptly return to the Company all copies of information protected by Paragraph
9(a) hereof or pertaining to matters covered by subparagraph (b) of this
Paragraph 9 which are in her possession, custody or control, whether prepared by
her or others.


10.
Separability.



The Executive agrees that the provisions of Paragraphs 8 and 9 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Company notwithstanding
any rights or remedies the Executive may have under any other provisions hereof.
The Company agrees that the provisions of Paragraph 6 hereof constitute
independent and separable covenants which shall survive the termination of the
Employment Period and which shall be enforceable by the Executive
notwithstanding any rights or remedies the Company may have under any other
provisions hereof.
11.
Specific Performance.



The Executive acknowledges that (i) the services to be rendered under the
provisions of this Agreement and the obligations of the Executive assumed herein
are of a special, unique and extraordinary character; (ii) it would be difficult
or impossible to replace such services and obligations; (iii) the Company, its
subsidiaries and affiliates will be irreparably damaged if the provisions hereof
are not specifically enforced; and (iv) the award of monetary damages will not
adequately protect the Company, its subsidiaries and affiliates in the event of
a breach hereof by the Executive. The Company acknowledges that (i) the
Executive will be irreparably damaged if the provisions of Paragraph 6 hereof
are not specifically enforced and (ii) the award of monetary damages will not
adequately protect the Executive in the event of a breach thereof by the
Company. By virtue thereof, the Executive agrees and consents that if she
violates any of the provisions of this Agreement, and the Company agrees and
consents that if it violates any of the provisions of Paragraph 6 hereof, the
other party, in addition to any other rights and remedies available under this
Agreement or otherwise, shall (without any bond or other security being required
and without the necessity of proving monetary damages) be entitled to a
temporary and/or permanent injunction to be issued by a court of competent
jurisdiction restraining the breaching party from committing or continuing any
violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy which any of them may have.
12.
Miscellaneous.



(a)Entire Agreement; Amendment. This Agreement constitutes the whole employment
agreement between the parties and may not be modified, amended or terminated
except by a written instrument executed by the parties hereto. It is
specifically agreed and understood, however, that the provisions of that certain
letter agreement dated as of December 30, 2008 granting to the Executive
extended separation benefits in the event of a change in control of the Company
shall survive and shall not be affected hereby. All other agreements between the
parties pertaining to the employment or remuneration of the Executive not
specifically contemplated hereby or incorporated or merged herein are terminated
and shall be of no further force or effect.


(b)Assignment. Except as stated below, this Agreement is not assignable by the
Company




--------------------------------------------------------------------------------




without the written consent of the Executive, or by the Executive without the
written consent of the Company, and any purported assignment by either party of
such party's rights and/or obligations under this Agreement shall be null and
void; provided, however, that, notwithstanding the foregoing, the Company may
merge or consolidate with or into another corporation, or sell all or
substantially all of its assets to another corporation or business entity or
otherwise reorganize itself, provided the surviving corporation or entity, if
not the Company, shall assume this Agreement and become obligated to perform all
of the terms and conditions hereof, in which event the Executive's obligations
shall continue in favor of such other corporation or entity.


(c)Waivers. etc. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term or any other term of this Agreement on
that or any other occasion.


(d)Provisions Overly Broad. In the event that any term or provision of this
Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.


(e)Notices. Any notice permitted or required hereunder shall be in writing and
shall be deemed to have been given on the date of delivery or, if mailed by
registered or certified mail, postage prepaid, on the date of mailing:


(i)
if to the Executive to:

M. Catherine Morris
9502 East Maplewood Circle
Englewood, Colorado 80111


(ii)
if to the Company to:

Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747
Attention:
Peter S. Brown

Senior Vice President and
General Counsel


Either party may, by notice to the other, change her or its address for notice
hereunder.
(f)New York Law. This Agreement shall be construed and governed in all respects
by the internal laws of the State of New York, without giving effect to
principles of conflicts of law.










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
ARROW ELECTRONICS, INC.
By: /s/ Peter S. Brown
Peter S. Brown
Senior Vice President & General Counsel


THE EXECUTIVE
/s/ M. Catherine Morris
M. Catherine Morris




